


FIRST AMENDMENT TO
BROOKDALE SENIOR LIVING INC.
OMNIBUS STOCK INCENTIVE PLAN,
AS AMENDED AND RESTATED


The Brookdale Senior Living Inc. Omnibus Stock Incentive Plan, as amended and
restated effective June 23, 2009, is hereby amended, effective October 30, 2009,
as follows:


1.           A new Section 3(e) is hereby added to the Plan to read as follows:


“Notwithstanding anything in this Plan to the contrary, all Awards to
Non-Employee Directors shall be administered by the Compensation Committee of
the Board.”


2.           A new Section 16(f) is hereby added to the Plan to read as follows:


“Notwithstanding anything in this Plan to the contrary, each time-based
Restricted Share Award (or similar time-based full-value Award) granted
hereunder must have a stated vesting or restriction period of not less than
three years from the date of grant. The terms of any such Award may provide that
the Award shall vest, and the restrictions shall lapse, in installments during
the vesting or restriction period; provided, however, that any such Award
granted with a three year vesting or restriction period may provide for no more
favorable ratable vesting than one-third per year.  Notwithstanding anything in
this Plan to the contrary, each performance-based Restricted Share Award (or
similar performance-based full-value equity Award) granted hereunder must have a
stated vesting or restriction period of not less than one year from the date of
grant.  Notwithstanding anything in this Section 16(f) to the contrary, any
Awards granted hereunder may be subject to accelerated vesting as contemplated
by the terms of this Plan, as set forth in the applicable Award Document or as
otherwise approved by the Administrator.  Any restricted stock units that
Non-Employee Directors elect to receive in lieu of cash compensation shall not
be subject to the foregoing restrictions.”

 
 